 CCA HEATING335CCA Heating& Air Conditioning,Inc.andInterna-tionalAssociation of SheetMetalWorkers,Local 9.Case 27-CA-939518 April 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union 25 September1985, the General Counsel of the National LaborRelationsBoard issued a complaint 23 October1985 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act. Although prop-erly served copies of the charge and complaint, theCompany has failed to file and answer.On 12 December 1985 the General Counsel filedaMotion for Summary Judgment. On 17 Decem-ber 1985 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed no response. The allegations in themotion are therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gationsin the Motion for Summary Judgment dis-close that the General Counsel, by letter dated 27November 1985, notified the Company that unlessan answer was filed by 4 December 1985, a Motionfor Summary Judgment would be filed.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTexcess of $50,000 from other enterprises within theState of Colorado which other enterprises receivedsaid goods, materials, and services directly in inter-state commerce. The Company also annually sellsmaterialsand services valued in excess of $50,000,directly to other enterprises within the State ofColorado which other enterprises are directly en-gagedin interstate commerce.We find that theCompany is an employerengagedin commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union, International Associationof Sheet Metal Workers, Local 9, is a labor organi-zationwithin the meaning of Section 2(5) of theAct.II.ALLEGED UNFAIR LABOR PRACTICESA. TheUnit and the Union's RepresentativeStatusThe employees of the Company covered by thecollective-bargaining agreement effective from 18July 1984 to30 June 1986 between the Companyand the Union constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section9(b) of the Act.At all times since on or about 18 July 1984 theUnion, by virtueof Section 9(a) of theAct, hasbeen the designated exclusive collective-bargainingrepresentative of the employees in the unit andsince that date the Union has been recognized assuch representativeby the Company.Such recog-nition has been embodied in a collective-bargainingagreement which is effective by its terms for theperiod 18July 1984 to 30June 1986.B. TheRefusalsto BargainThe parties'collective-bargaining agreement pro-vides,inter alia, for the payment of contributions tovarious funds,including the Sheet Metal WorkersHealth andWelfare TrustFund;the Sheet MetalWorkers Local No.9 Pension Trust Fund; theSheetMetalWorkers VacationTrust Fund; andtheSheetMetalWorkersApprenticeTrainingFund.Since on or about May 1985, the Companyhas unilaterally,and without bargaining with theUnion,failed and refused to pay the contributionswhich hadbeen agreed upon in the collective-bar-gaining agreement.We find that by this conductthe Company hasengaged in unfair labor practices within the mean-ing of Section 8(a)(5) and(1) of the Act.i1.JURISDICTIONThe Company, a corporation, is engaged in theconstruction industry from its facility inWestmin-ster,Colorado, where it annually purchases and re-ceivesgoods,materials,and services valued in'Unlike our dissenting colleague, we see no need to examine or dis-cuss the extent of the Respondent's repudiation of its contractualand bar-gaining obligations in this case As the Respondent has filed noanswer tothe complaint or the Board's Notice To Show Cause, the allegations thattheRespondent violated the Act are deemed admitted,and any othermatters arenot in issue279 NLRB No. 54 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWBy unilaterally ceasing payments to the SheetMetalWorkers Health and Welfare Trust Fund;the Sheet Metal Workers Local No. 9 PensionTrust Fund; the Sheet Metal Workers VacationTrust Fund; and the Sheet Metal Workers Appren-ticeTraining Fund, as required by the collective-bargaining agreement,the Company has refused tobargain collectivelywith the Union and therebyhas engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shallinter aliaorder the Company to makewhole the unit employees by making all health andwelfare, pension, vacation, and apprentice trainingfund contributions, as provided in the collective-bargaining agreement effective from 18 July 1984to 30 June 1986, which have not been paid andwhich would have been paid absent the Company'sunlawfulunilateraldiscontinuance of such pay-ments2 andby reimbursingunitemployees for anyexpenses ensuing from the Company's failure tomake such required payments as set forth inKraftPlumbing & Heating,252 NLRB 891 In. 2 (1980),enfd. 661 F.2d 940 (9th Cir. 1981).ORDERThe National Labor Relations Board orders thatthe Respondent, CCA Heating & Air Conditioning,Inc.,Westminster,Colorado, its officers, agents,successors,and assigns, shall1.Cease and desist from(a) Failing and refusing to bargain with Interna-tionalAssociation of Sheet Metal Workers, Local9,by unilaterally discontinuing contributions re-quired by our 18 July 1984-30 June 1986 collec-tive-bargainingagreement to the Sheet MetalWorkers Health and Welfare Trust Fund; SheetMetalWorkers Local No. 9 Pension Trust Fund;2 Because theprovisions of employee benefit fundagreements are vari-able and complex,the Board does notprovide atthe adjudicatory stageof a proceedingfor theaddition of interestsat a fixedrate on unlawfullywithheld paymentsWe leave to the compliancestage the question ofwhether theRespondents mustpay any additionalamounts intothe bene-fit funds in order to satisfy our "make whole" remedy These additionalamounts may be determined,dependingon the circumstances of eachcase,by referenceto provisions in the documents governingprovisions,to evidenceof any loss directly attributable to theunlawful withholdingaction,whichmight includethe loss ofreturn on investmentof the por-tion of funds withheld, additionaladministrativecosts, etc, but not col-lateral lossesMerryweather Optical Ca,240 NLRB 1213 (1979)the Sheet Metal Workers Vacation Trust Fund;and the Sheet Metal Workers Apprentice TrainingFund.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Adhere to the terms and conditions of em-ployment of the 18 July 1984-30 June 1986 collec-tive-bargaining agreement, including its health andwelfare, pension, vacation, and apprenticetrainingfund provisions.(b)Make whole unit employees by paying allcontributions to Sheet Metal Workers Health andWelfare Trust Fund; Sheet Metal Workers LocalNo. 9 Pension Trust Fund; Sheet Metal WorkersVacation Trust Fund; and Sheet Metal WorkersApprentice Training Fund as required by the col-lective-bargainingagreement, which have not beenpaid and which would have been paid absent theCompany's unlawful unilateral discontinuance ofsuch payments, and by reimbursing them for anyexpenses ensuing from the Company's unlawfulfailure to make such payments, in the manner setforth in the section of this decision entitled"Remedy."(c) Post at its facility in Westminister, Colorado,copies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gionalDirector for Region 27, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON, dissenting.Contrary to my colleagues, and for the reasonsfully set forth in my dissenting opinion inRapidFur Dressing,278 NLRB No. 126 (Mar. 7, 1986), Iwould deny the General Counsel's Motion forSummary Judgment and dismiss the complaint inits entirety.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLabor Relations Board," CCA HEATINGThe Respondent has unilaterally ceased makingcontractually required payments to four specificbenefit funds on behalf of its employees.As dis-cussed fully in my dissenting opinion inRapidFur,'a breach of contract is not necessarily anunfair labor practice and the National Labor Rela-tions Board is not a collection agency for the re-coupment of delinquent contributions. Rather, onlyconduct reflecting a substantial repudiation of acontractual and bargaining obligation constitutes anunfair labor practice,and only when presentedwith such conduct should the Board intervene. TheBoard should not become involved when,as in theinstant case,it is presented with a dispute solely in-volving contract compliance.My colleagues leavethe details of the collection process "to the compli-ance stage"in footnote 2 of their opinion. Theythus utilize Board resources of money and person-nel to achieve a"remedy"where there is noproved violation.Worse yet,they open the doorfor a second appearance of this inconsequentialmatter before this Board.This Board,asmy col-leagues are aware, has high backlog of undecidedcases. Currently over 1200 cases are awaiting deci-sion.This Board exists for the purpose of expound-ing the national labor policy in adjudicated caseswhich determine"the Board's reasonable interpre-tations and applications of the Act."NLRB v.Action Automotive,Inc.,105 S.Ct 984(Feb. 19,1985).So long as the Board continues to invitemultiple appearances of matters which in no wayinvolve the national labor policy,itwill continueto waste its time and resources and delay consider-ation of those cases which make policy and ex-pound the law. There exist an infinitude of disputeswhich involve nonstatutory issues of concern onlyto particular parties.For such disputes,the partiesproperly have recourse to appropriate informal ef-forts at resolution,or to arbitral or judicial pro-ceedings.2APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government337The National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain with theUnion by refusing to make those contributions tothe Sheet Metal Workers Health and Welfare TrustFund;the Sheet Metal Workers Local No. 9 Pen-sion Trust Fund;the Sheet Metal Workers Vaca-tionTrust Fund; and Sheet Metal Workers Ap-prentice Training Fund that our collective-bargain-ing agreement with the International Association ofSheet Metal Workers,Local 9,requires.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL adhere to the terms and conditions ofemployment of the 18 July 1984-30 June 1986 col-lective-bargaining agreement,including its healthandwelfare,pension,vacation,and apprenticetraining fund provisions.WE WILL make whole unit employees by payingall Sheet Metal Workers Health and Welfare TrustFund;SheetMetalWorkers Local No.9 PensionTrust Fund;SheetMetalWorkers Vacation TrustFund;and Sheet Metal Workers Apprentice Train-ing Fund payments required by the collective-bar-gaining agreement,which have not been paid andwhich would have been paid absent our unlawfuldiscontinuance of such payments,andWE WILLmake our employees whole for any loss of benefitsresulting from our failure to honor the collective-bargaining agreement,plus interest.ISee also my dissenting opinion inAdolph'sConstructionCo— 279NLRB 333(1986)CCA HEATING & AIR CONDITION-'See my dissenting opinionin Rapid Furfor a full discussion of theseprinciplesING, INC.